Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received January 21, 2022. Claims 1-2, 4 and 11 have been amended. Claims 14-15 have been added. Therefore, claims 1-11 and 13-15 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 112(b) and 35 U.S.C. 112(f) rejections set forth in the previous office action dated September 21, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 and 7-11 are directed to searching for suitable similar cases in a case where a first diagnosis item including a description about a diagnosis, a second diagnosis item including a description about a diagnosis different from the first diagnosis item, and linking information that indicates a relationship between the first diagnosis item and the second diagnosis item acquired as a search key, and finally providing a diagnosis report including the first diagnosis item and the second diagnosis item in which the link information is added, from among a plurality of stored diagnosis reports. The claim(s) generally recite(s) performing a search of a plurality of interpretation reports related to a patient stored in an external storage of the one or more external storages, using an acquired search key, in order to obtain 
The limitations of performing a search of a plurality of interpretation reports related to a patient stored in an external storage of the one or more external storages, using an acquired search key, in order to obtain one or more relevant interpretation reports corresponding to the acquired search key, wherein the acquired search key includes a first diagnosis item including a first diagnosis name, a second diagnosis item including a second diagnosis name, the second diagnosis item being different from the first diagnosis item, and link information indicating a relationship between the first diagnosis item and the second diagnosis item; and outputting the one or more interpretation reports as a result of the search performed by the identification unit using the acquired search key, wherein the one or more output interpretation reports include the first diagnosis item, the second diagnosis item, and the link information wherein the first diagnosis item and the second diagnosis item are related to the patient and are included in the acquired search key, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “storage devices, processor, memory, transmitter, receiver,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing apparatus” language, “performing” in the context of this claim encompasses the user manually searching a plurality of reports related to a patient stored in a storage (e.g. file cabinet). Similarly, outputting/sharing one or more obtained reports, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “storage devices, processor, memory, transmitter, receiver” to perform all of the “performing a search of a plurality of interpretation reports related to a patient stored in an external storage of the one or more external storages, using an acquired search key, in order to obtain one or more relevant interpretation reports corresponding to the acquired search key, wherein the acquired search key includes a first diagnosis item including a first diagnosis name, a second diagnosis item including a second diagnosis name, the second diagnosis item being different from the first diagnosis item, and link information indicating a relationship between the first diagnosis item and the second diagnosis item; and outputting the one or more interpretation reports as a result of the search performed by the identification unit using the acquired search key, wherein the one or more output interpretation reports include the first diagnosis item, the second diagnosis item, and the link information wherein the first diagnosis item and the second diagnosis item are related to the patient and are included in the acquired search key” steps. The “storage devices, processor, memory,  transmitter, receiver” are recited at a high-level of generality (i.e., as a generic units performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., storage devices, processor, memory). Claim 7 has additional limitations (i.e., transmitter, receiver). Claim 8 has additional limitations (i.e., transmitter, information processing apparatus, storage devices, processor, memory). Claim 9 has additional limitations (storage devices). Claim 10 has additional limitations (storage devices). Claim 11 has additional limitations (i.e., storage devices). Looking to the specifications, these components are described at a high level of generality (¶ 155; Embodiment(s) can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more 
Dependent claims 2-6 and 13-15 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Processes,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the 
Claims 1-11 and 13-15 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed January 21, 2022 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Accordingly, Applicant respectfully requests the rejection under 35 U.S.C. § 101 be withdrawn.
Applicant respectfully disagrees and reiterates the arguments present in the previous response. For brevity and efficiency, Applicant will not repeat the entire - argument again and will present only the argument against the “Mental Process” to help focusing on the main argument.
With regard to the “mental process,’ MPEP 2106.04(a)(2) III provides:
Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) (declining to identify the claimed collection and analysis of network data as abstract because "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims"); CyberSource, 654 F.3d at 1376, 99 USPQ2d at 1699 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 97 USPQ2d 1274 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’] Trade Comm’n, 601 F.3d 1319, 94 USPQ2d 1607 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’). (Emphasis added.)
Accordingly, when a claim limitation cannot be practically performed in the human mind, the claim does not recite a mental process. Here, all the claim limitations cannot be practically performed in the human mind because they involve devices or elements that are intrinsically external to the human mind and therefore cannot be performed in the human mind. These devices or elements are integrated as part of the operations. They are not used to facilitate the performance of the operations.
external storage (e.g. file cabinets containing radiological interpretation reports generated by radiologists) of the one or more external storages, using an acquired search key (e.g. file name/ diagnosis group/disease type, alphabetic order, key words, etc.), in order to obtain one or more relevant interpretation reports corresponding to the acquired search key, wherein the acquired search key includes a first diagnosis item including a first diagnosis name, a second diagnosis item including a second diagnosis name, the second diagnosis item being different from the first diagnosis item, and link information indicating a relationship between the first diagnosis item and the second diagnosis item (e.g. diagnosis item PTSD and diagnosis item IBS, wherein IBS is a secondary condition to PTSD); and outputting/sharing the one or more interpretation reports as a result of the search performed by the identification unit using the acquired search key, wherein the one or more output interpretation reports include the first diagnosis item, the second diagnosis item, and the link information wherein the first diagnosis item and the second diagnosis item are related to the patient and are included in the acquired search key,” does not need computer implementation to be accomplished.  
As previously stated, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.
The combination of elements do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or . 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170032105 A1 to Yakami et al.; A correspondence association refers to two report items being associated with each other. A causal association refers to two report items being associated by cause-and-effect. The direction of the arrow indicates the direction from the causative item to the result item. An exclusive association indicates that two reports are adversarial, denoting that the contents of the two report items cannot be established at the same time.
Patent No.: US 9406120 B2 to Iwase; In step S606, the CPU 100 may obtain not only a plurality of schemata constellations for the same region, but also a disease name for the region where the disease has been detected. Further, a schema of a region where a possibility of metastasis or a cause-and-effect relationship can be inferred may be selected. At that time, it is desirable that the CPU 100 switches schemata and displays in the order of a cause-and-effect relationship. The order of a cause-and-effect relationship is an order of displaying schemata, for example, in a case where, when a primary tumor is detected in the chest and, thereafter, tumor metastases are detected in the abdomen, as shown in FIG. 12, a schema 1201, on which a tumor in the chest is recorded in detail, is switched to a schema 1202, on which tumor metastases in the abdomen are recorded, so as to display the schema 1202. FIG. 12 is a diagram showing example schema images selected based on a patient's diagnosis history information.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.B.W/             Examiner, Art Unit 3626 


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626